Citation Nr: 0125081	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-20 736	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Increased evaluation for hearing loss, right ear, 
currently evaluated as noncompensable.

3.  Increased evaluation for otitis media with tympanoplasty, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's daughter


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri.


REMAND

Service medical records disclose that the veteran had a 
history of "left ear trouble" that began in his childhood, 
which manifested itself through loss of hearing, intermittent 
pain, and foul discharge.  These symptoms occurred especially 
during the winter months or when the veteran caught a cold.  
In late July1945, the veteran presented for treatment, 
complaining of acute pain and discharge for four days.  He 
also had a generalized headache.  Physical examination 
revealed a large anterior-inferior perforation of the left 
membrane tympaneum and moderate muco-purulent discharge.  The 
diagnostic impression was otitis media, chronic, suppurative, 
moderate, left.  Cause was undetermined.  Hearing ability was 
evaluated as 15/15.  The line of duty determination indicated 
that the condition was EPTS (existed prior to service).  In 
early August 1945, the veteran also complained of 'ear 
trouble' with his right ear.  The medical history recorded at 
that time indicated that he had no trouble with the left ear.

The post-service medical records include a VA examination 
from July 1998.  On the authorized audiological evaluation 
pure tone thresholds, recorded in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
90
95
LEFT
25
25
55
80
85

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 64 percent in the left ear.  
The diagnostic impressions were as follows: bilateral, 
slightly asymmetric, sensorineural hearing loss; fair word 
recognition scores bilaterally.  Results of immittance 
measurements revealed reduced middle ear mobility on the 
right side and normal middle ear function on the left side.  
Acoustic reflexes were absent to crossed and uncrossed 
stimulation when monitored in the right ear.  Acoustic 
reflexes were present to crossed and uncrossed stimulation 
when monitored in the left ear.

The evaluator did not express any opinion as to whether the 
veteran's current diagnosis was causally related to service.

The veteran testified before the Board in July 2001.  He 
stated that his right ear hearing loss has worsened.  
(Transcript (T.) at page 3).  He also stated that he 
experiences dizzy spells "pretty often" and was instructed by 
a physician at the general medicine clinic, Memphis VA 
medical center (VAMC), that he needed to use a cane to 
prevent injury from falling.  (T. at page 5).  The veteran 
further testified that he has a problem with his equilibrium.  
(T. at page 7).  He indicated that a doctor at Memphis VAMC 
had referred to vertigo, but he did not know what the term 
meant.  (T. at page 13).  The veteran's spouse testified that 
the veteran could not walk inside their home or outside 
without a cane.  (T. at page 8).  She stated that the veteran 
walked better with the cane, but she watches him to make sure 
he is alright.  (T. at page 8).  The veteran's daughter also 
corroborated the difficulties her father had with dizzy 
spells.  (T. at page 10).  The veteran stated that he had 
sought treatment for his hearing as recently as six or eight 
months prior to the hearing.  He also indicated that he had 
an appointment for the Tuesday following the hearing.  (T. at 
page 11).

The Board notes initially that the veteran's service 
connection claim for left ear hearing loss was denied on the 
basis that it was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal. The Veterans Claims Assistance Act of 2000 (hereafter 
the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

A review of the record shows that the veteran has a current 
diagnosis of hearing loss bilaterally.  The July 1998 
audiometric results meet the criteria for hearing loss 
disability for the left ear under 38 C.F.R. § 3.385 (2001).  
The veteran contends that his left ear hearing loss is either 
directly related to service or indirectly related as a result 
of his service-connected right ear hearing loss.  However, 
the veteran has no qualifications to render a competent 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2001).  The VA 
examiner offered no opinion on causation in July 1998.  
Consequently, the record contains no medical opinion 
regarding the issue of causation or "nexus" between service 
and left ear hearing loss.  Given the record in this matter, 
the Board concludes that a medical opinion is essential to 
resolve this issue. 

The veteran's representative has requested that the VA obtain 
the veteran's outpatient records from January 1998 to the 
present.  The veteran has testified that he sought medical 
treatment for his hearing at a VA facility six to eight 
months prior to July 2001.  The Board is unable to locate in 
the record, any VA medical records that were obtained or 
requested pursuant to the matter currently before us.  In 
light of the relevance of these records to the veteran's 
service connection and increased evaluation claims, the Board 
finds that reasonable efforts must be used to obtain these 
records until they are associated with the file.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In accordance with the VCAA, the RO 
should take appropriate action to obtain 
VA medical records dated from January 
1998 to the present.  With respect to 
any Federal government records, the RO 
must discharge the obligations set out 
in (7) above.

3.  Upon completion of the above to the 
extent possible, the veteran should then 
be afforded an examination by an 
appropriate specialist to determine the 
nature, status, etiology, and severity of 
any current hearing disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a)  what is the etiology and correct 
diagnosis of any current hearing 
disability of the left ear; 

(b)  what is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current hearing disability, left ear and 
his service or a service connected 
disability.  In this context, the 
physician should address, if appropriate, 
the question of whether there is any 
pathology now present related to the 
reported problems with balance that also 
plays a role in a left ear hearing 
disability and that is related to service 
or a service connected disability.

(c)  what is the nature and severity of 
the veteran's right ear otitis media with 
tympanoplasty.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current hearing 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  With respect to a 
claim for an increased rating, failure to 
appear for a scheduled examination 
without good cause will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
left ear hearing loss, increased 
evaluation for hearing loss, right ear, 
currently evaluated as noncompensable, 
and increased evaluation for otitis media 
with tympanoplasty, currently evaluated 
as 10 percent disabling.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




